Title: To James Madison from Eleazer W. Ripley, 11 October 1815
From: Ripley, Eleazer W.
To: Madison, James


                    
                        Sir,
                        Head Qrs. Castle Island Octr. 11th. 1815
                    
                    In a recent communication to the Adjt. & Inspector General, I solicited the favor of an order to repair to the City of Washington for the purpose of settling my accounts. In his answer he observes he had referred the subject to your Excellency, as in the absence of Mr. Crawford he did not feel authorized to make a decision. Under these circumstances I am induced to address myself personally to your Excellency.
                    My papers, many of them I left in Massachusetts on first marching to the frontier in 1812. I had no opportunity to obtain them till July last, which was the cause of my not attending to the subject while at Washington in May last. My accounts particularly that of clothing cannot be settled without my being at Washington; in consequence of some vouchers being lost with the loss of my Baggage at the City of York by accident; which will render it necessary for me to resort to vouchers of other Officers now in the Superintendants Office.
                    I am anxious for the order immediately, as I wish on account of my health to make the journey to Washington while the travelling is good.
                    I trust that you will deem my request reasonable. With the most Sincere Wishes for Your Excellency’s prosperity & happiness, I have the honor to be Your devoted & Humble. Servt.
                    
                        El. W RipleyMGen. U.S.A
                    
                 